Citation Nr: 1456886	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  10-11 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period from January 16, 2009 to December 22, 2011.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his spouse


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1967 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction over this matter is currently with the RO in Houston, Texas.

In December 2013, the Veteran and his spouse testified at a Board hearing held before the undersigned Veterans Law Judge in San Antonio, Texas (a Travel Board hearing).  A transcript of the Board hearing has been associated with the electronic file on the "Virtual VA" system.  

Following the December 2013 hearing, the Board remanded the matter for additional development, including referral to the VA Director of the Compensation and Pension Service for adjudication of a TDIU under 38 C.F.R. § 4.16(b) for the period from January 16, 2009 to December 22, 2011.  The additional development has been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDING OF FACT

For the rating period from January 16, 2009 to December 22, 2011, the Veteran was unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of his service-connected disabilities.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met for the period from January 16, 2009 to December 22, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 3.400, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  Given the favorable outcome adjudicated herein, resulting in a grant of a TDIU under 38 C.F.R. § 4.16(b), no further explanation is required as to how VA has fulfilled the duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

TDIU Legal Criteria

A claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999); Hurd v. West, 13 Vet. App. 449 (2000).  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. 
§ 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski,
5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2014).

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

TDIU Analysis

The Veteran submitted a claim for a TDIU on January 16, 2009, asserting that he had been rendered unemployable as of May 2006 due to service-connected back and foot disabilities.  See January 2009 VA Form 21-8940.  More recently, the Veteran contends that he faced involuntary retirement because of personality conflicts and other symptomatology associated with service-connected depressive disorder, and because of  physical and administrative occupational impairments caused by other service-connected disabilities including intervertebral disc syndrome, bilateral cavus feet, sciatica in the right lower extremity, and fecal incontinence.  See id.; December 2013 Board hearing transcript at 5-10.

Initially, the Board finds that the Veteran does not meet the regulatory schedular rating requirements of 38 C.F.R. § 4.16(a) for consideration of TDIU because, although the combined disability rating was greater than 70 percent, there was no single disability rated at 40 percent or greater.  For the entire increased rating period from January 16, 2009 to December 22, 2011 (a TDIU has already been established from December 22, 2011), the Veteran was service connected for twelve disabilities.  Five of these disabilities - bilateral hearing loss, herpes genitalis, left inguinal hernia repair, hemorrhoids, and larynx hyperkeratosis - were rated as noncompensable (zero percent disabling).  Four of the disabilities - fecal incontinence, bronchitis, duodenal ulcer, and right lower extremity sciatica - were rated at 10 percent disabling.  The service-connected intervertebral disc syndrome was rated at 20 percent disabling, and the service-connected bilateral feet and depressive disorder disabilities were each rated at 30 percent disabling.  As of October 30, 2009, the Veteran has also been service connected for tinnitus, rated at 10 percent disabling.  

In sum, the combined disability rating of these service-connected disabilities for the entire rating period from January 16, 2009 to December 22, 2011 was 80 percent.  See 38 C.F.R. §§ 4.25, 4.26.  During this period, there was no single disability, to include consideration of disabilities resulting from a common etiology or a single accident as a single disability, which was ratable at 40 percent or more.  Because the Veteran's combined disability rating did not meet the combined rating percentage standards of section 38 C.F.R. § 4.16(a) for the period from January 16, 2009 to December 22, 2011, the claim for a TDIU may be considered only under 38 C.F.R. § 4.16(b) for this period.

As this matter was adjudicated by the C&P Director in July 2014 following referral by the AOJ, the Board has jurisdiction to consider whether the Veteran is entitled to a TDIU under the provisions of 38 C.F.R. § 4.16(b).  The January 2009 VA Form 21-8940 indicates that the Veteran's highest level of education is completion of one year of college courses.  The Veteran's most recently worked in an administrative position from September 1993 through May 2006, when he retired.  The Veteran explained that he could not sit for extended periods of time because of back pain, and because walking to relieve the back pain triggered foot pain.  Both the service-connected back and foot disabilities also contributed towards difficulty with work-related driving duties.  Additionally, the Veteran reported challenges with lifting and moving objects because of the back disability.  In a January 2009 VA Form 21-4192, the employer reported that the Veteran retired in May 2006, and that no concessions had been made to the Veteran by reason of age or disability.

In a March 2009 statement, D.L., a friend of the Veteran, described the Veteran's performance in the administrative position noted above.  D.L. explained that the Veteran "demonstrated increasingly serious difficulties dealing with both management and coworkers," and stated that the Veteran's "paranoid concerns returned and his anxiety increased to virtually daily."  D.L. mentioned that there were difficulties with pain and physical labor, but did not indicate where that pain was located or how the physical performance was limited; however, D.L. specifically noted "constant back pain, and increased foot problems" that affected the Veteran after retirement.  No other specific body parts or functional limitations were noted in the letter.  

During the December 2013 Board hearing, the Veteran testified that he believed he was "being pressured" to retire because he was being shifted around between undesirable positions within the office.  See Board hearing transcript at 5.  The Veteran described "personality conflicts" related to mental health symptoms including volatility, low tolerance for stress, and difficulty with authority figures.  See id. at 5, 10.  The representative contended that the service-connected depressive disorder was enough to render the Veteran unemployable, but added that the physical disabilities were also an impediment to maintaining gainful employment.  See id. at 23.  In the context of physical limitations due to service-connected disabilities, the Veteran testified that he had pain and discomfort while lifting heavy objects, sitting, standing, and driving for work in a position that combined administrative, physical, and driving duties.  See id. at 6-7.

On private examination in November 2008, Dr. S.C. stated that the impact of the service-connected back disability on usual occupation and daily activities was limitation of walking and standing, and use of a back brace and cane on a daily basis.  Concurrent examination of the service-connected foot disabilities lead to Dr. S.C.'s statement that the disabilities limited the Veteran to standing and walking for a period of only 15 to 30 minutes.  

Social Security Administration records indicate that the Veteran was granted disability benefits in June 2007.  While VA is not bound by the findings of disability and/or unemployability made by other agencies, including the Social Security Administration, such findings are evidence to be considered in a TDIU claim.  See Collier v. Derwinski, 1 Vet. App. 413 (1991) (indicating the Social Security Administration's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).

The Social Security examiner's review of the Veteran's physical residual functional capacity focused primarily on bilateral knee arthritis, for which the Veteran is not service connected.  The Social Security report suggests that the Veteran attributed limitation on his ability to stand and walk to bilateral knee pain; however, painful motion in the back is also identified.  The Social Security examiner's review of mental residual functional capacity revealed moderate limitations in the ability to understand and remember detailed instructions, carry out detailed instructions, maintain attention and concentration for extended periods, and complete a normal workday and workweek without interruptions from psychologically based symptoms and to perform at a constant pace without an unreasonable number and length of rest periods.  Additionally, the report reflects moderate limitation in the ability to interact appropriately with the general public, accept instructions and respond appropriately to criticism from supervisors, get along with coworkers without distracting them or exhibiting behavioral extremes, respond appropriately to changes in the work setting, and become aware of normal hazards and take appropriate precautions.

On review of all the service-connected disabilities as of March 2009, a VA examiner opined that the service-connected disabilities allowed the Veteran to be "able to function in his previous occupational environment."  March 2009 VA examination report.  The VA examiner did not explain that statement further; however, the examination report reflects consideration of service-connected disability symptoms including bilateral foot pain and numbness, daily back pain with four to five periods of incapacitation per year, and radicular pain down the right lower extremity.  A contemporaneous March 2009 VA psychiatric examination indicated that there were no mental disorder symptoms resulting in deficiencies in judgment, thinking, family relations, work, or mood.  The Global Assessment of Functioning (GAF) score was listed as 60, which is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  In a May 2009 VA Form 21-4138, the Veteran emphasized that the VA examiner "barely" mentioned how the service-connected depression affects his work and ability to associate with other people.

In consideration of all the evidence, the Board finds the weight of the evidence is in equipoise on the question of whether the Veteran is unable to secure or follow substantially gainful employment by reason of service-connected disabilities for the period from January 16, 2009 to December 22, 2011.  The Social Security Administration report highlights that the non-service-connected bilateral knee arthritis has adversely affected the Veteran's employability, and that the knee pain symptoms may have had a greater impact on the Veteran's ability to stand and sit than the service-connected back disability.  Favorable evidence includes that the Veteran has repeatedly emphasized the limitations on his physical abilities due to the service-connected back and foot disabilities, which impact both sedentary and active work.  As to the service-connected depressive disorder, the evidence weighs in favor of finding moderate, but not total, impairment of workplace skills such as the ability to concentrate on work, interact with coworkers, and manage stress and paranoia.  While none of the Veteran's service-connected disabilities for the period from January 16, 2009 to December 22, 2011 was rated as more than 30 percent disabling, the combined disability rating of 80 percent, for over 10 disabilities running from the head to the toes, is indicative of a severe overall disability picture.  Although there are no VA medical opinions or treatment records directly stating that the Veteran was unable to secure or maintain substantially gainful employment for the rating period prior to December 22, 2011, the Veteran, the Veteran's wife, and the Veteran's friend D.L. have all provided credible written and/or oral testimony to suggest that the Veteran has been unemployable during this period.  In consideration of the factors above, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for TDIU under 38 C.F.R. § 4.16(b) have been met for the period from January 16, 2009 to December 22, 2011.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Additionally, the Board finds that the weight of the evidence is against finding that entitlement to a TDIU arose during the one year period prior to January 16, 2009.  Neither VA nor private treatment records indicate that the service-connected disability symptoms worsened during the period from January 16, 2008 to January, 16, 2009, to support a finding that the Veteran became unemployable due to service-connected disabilities during that time.  In contrast, the weight of the evidence supports finding that the Veteran had become unable to secure or maintain substantially gainful employment around the time of his retirement in 2006.  

Although the Veteran became service-connected for right lower extremity sciatica as of September 30, 2008, the weight of the evidence supports finding that the Veteran's unemployability was due to the service-connected back, feet, and psychiatric disabilities, and not right lower extremity sciatica.  For these reasons, it is not factually ascertainable that the an increase in disability leading to the inability to secure or maintain substantially gainful employment had occurred during the one 

year period prior to receipt of the TDIU claim on January 16, 2009; therefore; the Board finds that entitlement to a TDIU did not arise during the one year period prior to January 16, 2009.  See Gaston v. Shinseki, 605 F.3d 979, 983-84 (2010); 38 C.F.R.  § 3.400 (o)(2).


ORDER

For the rating period from January 16, 2009 to December 22, 2011, a TDIU is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


